DETAILED ACTION
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/30/2022 has been entered.
 3.    Applicants’ response and amendment of 3/30/2022 are acknowledged.

Status of the Claims
4.      Claims 21-24, 26 and 29-32 are pending. Claims 21 and 26 have been amended. 
New claims 30-32 have added. Claims 25 and 27-28 have been canceled. Claims 1-20 have been canceled by a previous amended.  Claims 21-24, 26 and 29-32 are under consideration.
Rejections Moot
Claim Rejections - 35 USC § 103
5.    Rejection of claim 28  under 35 U.S.C. 103 as being un-patentable over Kohler et al.  US 20110059126 in view of Jordan et al. US 20140271698 is moot in view of cancelation of said claim.
6.    Rejection of claim  25  under 35 U.S.C. 103 as being un-patentable over Kohler et al.  US 20110059126 further in view of WU, Stephen US 20090162398 is moot in view of cancelation of said claim.
Rejections Withdrawn
Claim Rejections - 35 USC § 103
7.    Rejection of claims 21-24 and 28-29   under 35 U.S.C. 103 as being un-patentable over Kohler et al.  US 20110059126 in view of Jordan et al. US 20140271698 is withdrawn in view of applicants’ response and amendment of 3/30/2022.
8.    Rejection of claims 21 and 25-27  under 35 U.S.C. 103 as being un-patentable over Kohler et al.  US 20110059126 further in view of WU, Stephen US 20090162398 is withdrawn in view of applicants’ response and amendment of 3/30/2022.


New Rejection
Claim Rejections - 35 USC § 103
9.     Claims  21-24, 26 and 29-32    under 35 U.S.C. 103 as being un-patentable over Kohler et al. ( US 20110059126) and Jordan et al. (US 20140271698) in view of WU, Stephen (US 20090162398).
 The claims are drawn to: 
      Amended Claim 21.     A method of vaccinating a swine against a swine disease comprising: administering to the swine a Mycoplasma hyopneumoniae (M hyo) antigen, a killed Porcine Reproductive and Respiratory Syndrome Virus (PRRSV) antigen, and a modified-live PRRSV antigen, wherein the killed PRRSV antigen comprises a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9, and wherein the swine is vaccinated according to a prime-boost regimen.
      Claim 22.     The method of claim 21, further comprising administering to the swine a porcine Circovirus type 2 PCV2 antigen.
       Claim 23. The method of claim 21, wherein administration of the M hyo antigen, the killed PRRSV antigen, and the modified-live PRRSV antigen increases the swine’s ability to gain weight relative to administration of only the killed PRRSV antigen and the modified-live PRRSV antigen.
       Claim 24. The method of claim 21, wherein administration of the M hyo antigen, the killed PRRSV antigen, and the modified-live PRRSV antigen decreases the swine’s risk of death relative to administration of only the killed PRRSV antigen and the modified-live PRRSV antigen.
       Amended Claim 26. A method of vaccinating a swine against a swine disease according to a prime-boost regimen comprising: administering to the swine a Mycoplasma hyopneumoniae (M hyo) M hyo antigen, a PCV2 antigen, and a modified-live first PRRSV antigen; and then administering to the swine an inactivated a second PRRSV antigen, wherein the inactivated PRRSV antigen comprises a polynucleotide encoding an ORF5 protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9.
    Claim 29. The method of claim 21, wherein the killed PRRSV antigen was killed using binary ethylenimine, formaldehyde, betapropiolactone, or any combinations thereof.
    Claim 30.  The method of claim 26, wherein administration of the / hyo antigen, the inactivated PRRSV antigen, and the modified-live PRRSV antigen increases the swine’s ability to gain weight relative to administration of only the inactivated PRRSV antigen and the modified-live PRRSV antigen.
    Claim 31. The method of claim 26, wherein administration of the 1/ hyo antigen, the inactivated PRRSV antigen, and the modified-live PRRSV antigen decreases the swine’s risk of death relative to administration of only the inactivated PRRSV antigen and the modified-live PRRSV antigen.
      Claim 32. method of claim 26, wherein the inactivated PRRSV antigen was killed PRRSV antigen, and the killed PRRSV antigen was killed using binary ethylenimine, formaldehyde, betapropiolactone, or any combinations thereof.
      Kohler et al.  teach method of vaccinating a swine comprising an administration of an M. hyo antigen and a live PRRSV antigen and further comprises a killed and modified live PCV2 antigen (see claims, especially claims 20, 21, 29, 30, 33, 39 para 0007, 0017). Kohler et al., teach that the method further comprises combining the PCV-2 antigenic composition with at least one additional antigen, wherein the at least one additional antigen includes a Porcine Reproductive and Respiratory Syndrome (PRRS) Virus antigen and/or a Mycoplasma hyopneumoniae antigen (see para 0010, 0030, 0039, 0040 ,0074-0075 and claims 20-21). Kohler et al., additionally teach that the attenuated live virus is Porcine Reproductive and Respiratory Syndrome (PRRS) virus and wherein the attenuated live bacterium is a Mycoplasma hyopneumoniae bacterin (see para 0006, 0010, 0013, 0017, 0030, 0032, 0033, 0039, 0040, 0042, 0074, 0075, 0079. 0080 , 0081 claims 29-30). Kohler et al., teach inclusion of purified PCV2 antigen (see para 0004, 0007, 0054, 0062, 0063, 0064, 0070 and claims 14, 40-43 and 49). Kohler et al., teach the Porcine Reproductive and Respiratory Syndrome Virus antigen most preferably comprises a modified live virus (see para 0079). Kohler et al. teach a method of vaccinating a swine against a swine disease comprising administration of an M. hyo antigen and PCV-2 induces a therapeutic or protective immune response whereby one or more clinical symptoms of a PCV-2 infection is reduced in the animal as compared to an animal not receiving the immunogenic composition (see para 0007, 0076, 0077 and claims 26- 28, 33, 39).  Kohler et al.  do not teach killed PRRSV and limitations of claims 29-32.
     Jordan et al.  teach a killed PRRSV antigen and a modified-live PRRSV vaccine and a method of vaccinating a swine (see title, claims, and para 0006-0009, 0084). Jordan et al.   teach killed, inactivated, attenuated PRRSV (see abstract, claims 5-10 and para 0006, 0018, 0066, 0084. Jordan et al.  teach ORF5 protein para 0153-0154 and table 1).  The benefit of using binary ethylenimine, formaldeyde, betapropiolactone is that this destroys the pathogen’s ability to replicate, but keeps it “intact” so that the immune system can still recognize it.  Jordan et al.  teach limitations of claim 29 binary ethylenimine, formaldeyde, betapropiolactone (see para 0084). Jordan et al.  teach limitation of claim 28 a killed PRRSV antigen (see abstract, claims and para 0021, 0084), ORF5 (see fig 1) and sequences having at least 95% identity to SEQ IDs 2 and 3 (see sequence alignment below).  As to new claims 30-32 Jordan et al.  teach limitation of claim 30 ( weight gain, see fig 10), claim 31 (decreased death or mortality, see para 0037) and killed using binary ethylenimine, para 0084).
Jordan et al., teach a vaccine for treating or preventing an infection by a virulent PRRSV, comprising a subunit of a killed or attenuated form of a PRRSV, and a pharmaceutically- or veterinary-acceptable carrier, excipient or diluent. (See para 0023, 0039, 0073, 0078, 0097 and claims 7-8, 11-12, 14-16). Jordan et al., teach a method of generating an immune response in a mammal (swine), comprising administering an immunologically-effective amount of a PRRSV (see 0006, 0035, 0037, 0041, 0042, 0043 and claim 9). In a preferred embodiment, Jordan et al., teach an immunogenic composition that induces an immune response and confers protective immunity against one or more of the clinical signs of a PRRSV infection. The immunogenic composition thus encompasses both subunit immunogenic compositions, as described, as well as compositions containing whole killed, or attenuated, and/or inactivated PRRSV. Methods of making compositions of the invention may further comprise admixing the conjugate of one or more PRRSV antigens and a carrier molecule with a physiologically-acceptable vehicle such as a pharmaceutically- or veterinary-acceptable carrier, adjuvant, or combination thereof (see para 0066-0067). Jordan et al. recite that “the present invention relates to Porcine Reproductive and Respiratory Syndrome Virus (PRRSV) mutant strains having increased stability; compositions containing the strains or antigens derived therefrom; vaccines containing the strains, including killed, attenuated or subunit vaccines.  The teachings of Kohler et al. and Jordan et al.    were recited above. However, the reference references does not teach prime-boost regimen.
      WU, Stephen US 20090162398 teaches a method of vaccinating a swine comprising an administration of an M. hyo antigen, a killed PRRSV antigen and a modified-live PRRSV antigen and further comprises a PCV2 antigen ( see abstract, claims specially claims 13, 17, 20-28, and paragraphs 22023, 0024, 0029, 0047, 0050, 015, 0122 and 0142). WU teaches prime –boost (see para 0142). Wu paragraph 0115] recites:  “Moreover, the vaccines or immunogenic compositions described herein may be used with a second or third vaccine or immunogenic composition that protects pigs against one or more pathogenic porcine viruses or bacteria including: porcine reproductive and respiratory syndrome virus (PRRS), porcine parvovirus (PPV), Mycoplasma hyopneumoniae, Mycoplasma hyopneumoniae, Haemophilus parasuis, Pasteurella multocida, Streptococcum suis, Actinobacillus pleuropneumoniae, Bordetella bronchiseptica, Salmonella choleraesuis, Erysipelothrix rhusiopathiae, leptospira bacteria, swine influenza virus, Escherichia coli antigen, porcine respiratory coronavirus, rotavirus, a pathogen causative of Aujesky's Disease, and a pathogen causative of Swine Transmissible Gastroenteritis. For example, in one embodiment, the PCV vaccine or immunogenic composition may be combined with a porcine reproductive and respiratory syndrome virus (PRRS) vaccine or immunogenic composition. In one embodiment, the PCV vaccine or immunogenic composition may be combined with a Mycoplasma hyopneumoniae vaccine or immunogenic composition. In one embodiment, the PCV vaccine or immunogenic composition may be combined with a Mycoplasma hyopneumoniae vaccine or immunogenic composition and a porcine reproductive and respiratory syndrome virus (PRRS) vaccine or immunogenic composition.
     Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide a method of vaccinating a swine against a swine disease comprising an administration of an M. hyo. antigen, a killed PRRSV antigen and a modified-live PRRSV antigen. Because Kohler et al.   teach composition and method of using antigens capable of eliciting in a porcine an immune response against M. hyo, PCV2, PRRSV, or other pathogen capable of infecting and causing illness or susceptibility to illness in a porcine. Jordan et al.  teach a killed PRRSV antigen and a modified-live PRRSV vaccine and a method of vaccinating a swine (see title, claims, and para 0006-0009, 0084). The benefit of using binary ethylenimine, formaldeyde, betapropiolactone is that this destroys the pathogen’s ability to replicate, but keeps it “intact” so that the immune system can still recognize it.  Jordan et al. recite that “the  present invention relates to Porcine Reproductive and Respiratory Syndrome Virus (PRRSV) mutant strains having increased stability; compositions containing the strains or antigens derived therefrom; vaccines containing the strains, including killed, attenuated or subunit vaccines; nucleic acids encoding PRRSV polypeptides, polypeptides encoded by the nucleic acids, including antigenic fragments thereof; antibodies which specifically bind to said polypeptides.” One of ordinary skill in the art would have a reasonable expectation of success by using at least one or more additional whole organism, killed, attenuated or live antigen(s) is capable of eliciting in a porcine an immune response against M. hyo, PCV2, PRRSV. Furthermore, no more than routine skill would have been required to exchange to use additional antigens in a vaccination method to advantageously achieve a better vaccination method. Furtherly,  it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide a method of vaccinating a swine against a swine disease comprising an administration of an M. hyo antigen, a killed PRRSV antigen and a modified-live PRRSV antigen. The benefit of is that “a prime-boost regimen can be employed, which is comprised of at least one primary administration and at least one booster administration used in multivalent vaccines to protect animals against a variety of swine pathogens. One of ordinary skill in the art would have a reasonable expectation of success by using a prime-boost regimen by adding WU teachings. Furthermore, no more than routine skill would have been required to exchange to use additional antigens in a vaccination method to advantageously achieve a better vaccination method.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antigens for a vaccination method which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

    

For SEQ ID NUMBER 2
RESULT 3
US-14-206-283-8
; Sequence 8, Application US/14206283
; Publication No. US20140271698A1
; GENERAL INFORMATION
;  APPLICANT: JORDAN, DIANNA M. MURPHY
;  APPLICANT:MARTINSON, BRIAN THOMAS
;  APPLICANT:ROOF, MICHAEL B.
;  APPLICANT:VAUGHN, ERIC MARTIN
;  APPLICANT:VICTORIA, JOSEPH GILBERT
;  TITLE OF INVENTION: PORCINE REPRODUCTIVE AND RESPIRATORY SYNDROME VIRUS,
;  TITLE OF INVENTION:COMPOSITIONS, VACCINE AND METHODS OF USE
;  FILE REFERENCE: 10-0145-US-2
;  CURRENT APPLICATION NUMBER: US/14/206,283
;  CURRENT FILING DATE: 2014-03-12
;  PRIOR APPLICATION NUMBER: 61/791,504
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 200
;  TYPE: PRT
;  ORGANISM: Porcine reproductive and respiratory syndrome virus
US-14-206-283-8

  Query Match             95.8%;  Score 1028;  DB 13;  Length 200;
  Best Local Similarity   95.5%;  
  Matches  191;  Conservative    2;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MLGKCLTAGCCSQLPFLWCIVPFCFVALVNANNSSSSHLQLIYNLTICELNGTDWLNKSF 60
              |||||||||||||| ||||||||||||||||||||||||||||||||||||||||||: |
Db          1 MLGKCLTAGCCSQLLFLWCIVPFCFVALVNANNSSSSHLQLIYNLTICELNGTDWLNRKF 60

Qy         61 DWAVETFVIFPVLTHIVSYGALTTSHFLDTVGLITVSAAGYYHGRYVLSSIYAVCALAAL 120
              |||||||||||||||||||||||||||||||||:||| ||||| ||||||||||||||||
Db         61 DWAVETFVIFPVLTHIVSYGALTTSHFLDTVGLVTVSTAGYYHRRYVLSSIYAVCALAAL 120

Qy        121 TCFVIRLTKNCMSWRYSCTRYTNFLLDTKGKLYRWRSPVIIEKGGKIEVEGHLIDLKRVV 180
               || ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        121 ICFAIRLTKNCMSWRYSCTRYTNFLLDTKGKLYRWRSPVIIEKGGKIEVNGHLIDLKRVV 180

Qy        181 LDGSAATPVTKVSAEQWGRP 200
              ||||||||||||||||||||
Db        181 LDGSAATPVTKVSAEQWGRP 200

For SEQ ID NUMBER 3

RESULT 3
US-14-206-283-8
; Sequence 8, Application US/14206283
; Publication No. US20140271698A1
; GENERAL INFORMATION
;  APPLICANT: JORDAN, DIANNA M. MURPHY
;  APPLICANT:MARTINSON, BRIAN THOMAS
;  APPLICANT:ROOF, MICHAEL B.
;  APPLICANT:VAUGHN, ERIC MARTIN
;  APPLICANT:VICTORIA, JOSEPH GILBERT
;  TITLE OF INVENTION: PORCINE REPRODUCTIVE AND RESPIRATORY SYNDROME VIRUS,
;  TITLE OF INVENTION:COMPOSITIONS, VACCINE AND METHODS OF USE
;  FILE REFERENCE: 10-0145-US-2
;  CURRENT APPLICATION NUMBER: US/14/206,283
;  CURRENT FILING DATE: 2014-03-12
;  PRIOR APPLICATION NUMBER: 61/791,504
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 200
;  TYPE: PRT
;  ORGANISM: Porcine reproductive and respiratory syndrome virus
US-14-206-283-8

  Query Match             95.8%;  Score 1028;  DB 13;  Length 200;
  Best Local Similarity   95.5%;  
  Matches  191;  Conservative    2;  Mismatches    7;  Indels    0;  Gaps    0;


Qy          1 MLGKCLTAGCCSQLPFLWCIVPFCFVALVNANNSSSSHLQLIYNLTICELNGTDWLNKSF 60
              |||||||||||||| ||||||||||||||||||||||||||||||||||||||||||: |
Db          1 MLGKCLTAGCCSQLLFLWCIVPFCFVALVNANNSSSSHLQLIYNLTICELNGTDWLNRKF 60

Qy         61 DWAVETFVIFPVLTHIVSYGALTTSHFLDTVGLITVSAAGYYHGRYVLSSIYAVCALAAL 120
              |||||||||||||||||||||||||||||||||:||| ||||| ||||||||||||||||
Db         61 DWAVETFVIFPVLTHIVSYGALTTSHFLDTVGLVTVSTAGYYHRRYVLSSIYAVCALAAL 120

Qy        121 TCFVIRLTKNCMSWRYSCTRYTNFLLDTKGKLYRWRSPVIIEKGGKIEVEGHLIDLKRVV 180
               || ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        121 ICFAIRLTKNCMSWRYSCTRYTNFLLDTKGKLYRWRSPVIIEKGGKIEVNGHLIDLKRVV 180

Qy        181 LDGSAATPVTKVSAEQWGRP 200
              ||||||||||||||||||||
Db        181 LDGSAATPVTKVSAEQWGRP 200


Applicants’ Arguments

10.     Applicant's arguments filed 3/30/2022 have been fully considered but they are not 
Persuasive. Applicants’ argue:
      Claim 21 is a method of vaccinating a swine against a swine disease by administering an M hyo antigen, a killed PRRSV antigen, and a modified-live PRRSV antigen. Claim 21 has been amended to clarify that the killed PRRSV antigen contains a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9 and the swine is vaccinated according to a prime-boost regimen. Applicant respectfully submits that at least one of the added limitations was previously included in Claim 25, now cancelled, which was not rejected as obvious over Kohler in view of Jordan. Claims 22-24 and 29 depend from amended Claim 21 and contain all the limitations thereof.
       Claim 26 is a method of vaccinating a swine against a swine disease according to a prime-boost regimen by administering to the swine an M hyo antigen, a PC V2 antigen, and a first PRRSV antigen, and then administering a second PRRSV antigen. Claim 26 has been amended to clarify that the first PRRSV antigen is a modified-live PRRSV antigen, the second antigen is an inactivated PRRSV antigen, and that the inactivated PRRSV antigen comprises a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9. Applicant respectfully submits that at least one of the added limitations was previously included in Claim 27, now cancelled, which was not rejected as obvious over Kohler in view of Jordan. Claims 30-32 depend from amended Claim 26 and contain all the limitations thereof.
       Kohler teaches administration of a composition containing a PCV-2 antigen and an attenuated-live PRRSV antigen. Kohler fails to teach vaccinating a swine by administering a / hyo antigen, a modified-live PRRSV antigen, and a killed PRRSV antigen, wherein the killed PRRSV antigen contains a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9, and wherein the swine is vaccinated according to a prime-boost regimen.
        Jordan teaches mutant PRRSV for use in vaccine compositions. The deficiencies of Kohler are not cured by the teachings of Kohler.
        Applicant respectfully submits that the combination of Koehler and Jordan, therefore, fails to render the claimed subject matter obvious.
        As discussed above, Claim 21 has been amended to clarify that the killed PRRSV antigen contains a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9 and the swine is vaccinated according to a prime-boost regimen. Applicant respectfully submits that at least one of the added limitations was previously included in Claim 28, now cancelled, which was not rejected as obvious over Kohler in view of Wu.
       As also discussed above, Claim 26 is a method of vaccinating a swine against a swine disease according to a prime-boost regimen by administering to the swine an M hyo antigen, a PCV2 antigen, and a first PRRSV antigen, and then administering a second PRRSV antigen. Claim 26 has been amended to clarify that the first PRRSV antigen is a modified-live PRRSV antigen, the second antigen is an inactivated PRRSV antigen, and that the inactivated PRRSV antigen comprises a polynucleotide encoding an ORFS protein having at least 95% sequence identity to at least one of SEQ ID NOs: 2-9. The limitations of Claim 27, now cancelled, have been included in amended Claim 26.
        The deficiencies of Kohler are not cured by the teachings of Wu. Wu teaches methods and compositions for protecting pigs against PCV2 by administering to the pigs a composition containing at least one protein from at least one of two new type 2B strains of PCV2 and mentions that other microorganisms or antigens of other microorganisms could be included in the composition, such as M hyo and PRRS. However, Wu fails to teach vaccinating a swine according to a prime-boost regimen by administering a M hyo antigen, a modified-live PRRSV antigen, and a killed or inactivated PRRSV antigen as claimed in the claims as amended.
       Applicant respectfully submits that the combination of Koehler and Wu, therefore, fails to render the claimed subject matter obvious.
Office Response

11.     Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive

       First : In response to applicants’ response the Kohler claims collectively teach the method of vaccinating swine against disease. The claims teach the step of administering an immunogenic composition to a subject ( i.e. vaccination). The bellow recited Kohler claims anticipates the claimed invention. Claims 33, 34, 36 and 39 clearly teach administration of the immunogenic composition. The claims of Kohler clearly and explicitly teach every rejected claim limitation as evidenced below. The claims of Kohler recite :
 Claim 20. The method of claim 1, wherein the method further comprises combining the PCV-2 antigenic composition with at least one additional antigen. Claim 21. The method of claim 20, wherein the at least one additional antigen includes a Porcine Reproductive and Respiratory Syndrome (PRRS) Virus antigen and/or a Mycoplasma hyopneumoniae antigen. Claim 24.  A PCV-2 antigenic composition obtained by the method of claim 1. Claim 25.   An immunogenic composition comprising a PCV-2 antigenic composition obtained by the method of claim 1. Claim 26.   The PCV-2 antigenic composition of claim 24, wherein the live virus is Porcine Reproductive and Respiratory Syndrome (PRRS) virus. Claim 27.  The PCV-2 antigenic composition of claim 24, wherein the live bacterium is a Mycoplasma hyopneumoniae bacterin. Claim  28.  An immunogenic composition comprising a PCV-2 antigenic composition, wherein the PCV-2 antigenic composition causes a loss of less than 1 log TCID.sub.50 per ml of a live virus or less than 1 log CFU per ml of a live bacterium when the live virus or live bacterium is mixed with the PCV-2 antigenic composition for at least 2 hours, and an attenuated live virus and/or an attenuated live bacterium from at least one other disease-causing organism in swine. Claim 29. The immunogenic composition of claim 28, wherein the attenuated live virus is Porcine Reproductive and Respiratory Syndrome (PRRS) virus. Claim 30. The immunogenic composition of claim 28, wherein the attenuated live bacterium is a Mycoplasma hyopneumoniae bacterin. Claim 31. The immunogenic composition of claim 28, wherein the immunogenic composition further comprises an adjuvant. Claim 33. The immunogenic composition of claim 28, wherein the immunogenic composition induces a therapeutic or protective immune response against PCV-2 after administration of one dose of the immunogenic composition. Claim 34. The immunogenic composition of claim 28, wherein administration of the immunogenic composition reduces lymphoid depletion and inflammation by at least 80% in an animal as compared to an animal not receiving the immunogenic composition. Claim 35. The immunogenic composition of claim 28, wherein the immunogenic composition induces a therapeutic or protective immune response against Porcine Reproductive and Respiratory Syndrome (PRRS) virus after administration of one dose of the immunogenic composition. Claim 36. The immunogenic composition of claim 28, wherein the immunogenic composition induces a therapeutic or protective immune response against Mycoplasma hyopneumoniae after administration of one dose of the immunogenic composition. Claim 37. The immunogenic composition of claim 28, wherein 2 ml of the immunogenic composition comprises one dose of the PCV-2 antigenic composition. Claim 38. The immunogenic composition of claim 28, wherein the immunogenic composition reduces one or more clinical symptoms of a PCV-2 infection in an animal as compared to an animal not receiving the immunogenic composition. Claim 39. A method of treating a PCV-2 infection in an animal comprising administering to an animal the immunogenic composition of claim 28 whereby one or more clinical symptoms of a PCV-2 infection is reduced in the animal as compared to an animal not receiving the immunogenic composition. Claim 40. An immunogenic composition comprising a purified PCV-2 antigen and an adjuvant. 
    Second: In regard to applicants’ arguments the Kohler is not enabling on it is face with regard to vaccinating swine. It is the office position that 35 U.S.C. 282 does not allow to dispute that the a patent is not enabling. The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when considering the prior art clearly teach the limitations of the rejected claims.
     In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
         In regard to Jordan et al. clearly teach  a killed and a modified PRRSV vaccine see claims below:
 Claim  6. A vaccine for treating or preventing an infection by a virulent PRRSV, comprising a killed or attenuated form of a PRRSV of claim 4.  Claim 7. A vaccine for treating or preventing an infection by a virulent PRRSV, comprising a subunit of a killed or attenuated form of a PRRSV of claim 4.   Claim  8. An immunogenic preparation comprising an immunologically-effective amount of a polypeptide of claim 3, and a pharmaceutically- or veterinary-acceptable carrier, excipient or diluent.   Claim 9. A method of generating an immune response in a mammal, comprising administering an immunologically-effective amount of a PRRSV of claim 4. Claim 10. A method of generating an immune response in a mammal, comprising administering an immunologically-effective amount of a polypeptide of claim 3. Claim 11. A vaccine for treating or preventing an infection by a virulent PRRSV, comprising a killed or attenuated form of a PRRSV of claim 4.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide a method of vaccinating a swine against a swine disease comprising an administration of an M. hyo antigen, a killed PRRSV antigen and a modified-live PRRSV antigen; because Kohler et al.  teach composition and method of using antigens capable of eliciting in a porcine an immune response against M. hyo, PCV2, PRRSV, or other pathogen capable of infecting and causing illness or susceptibility to illness in a porcine while Jordan et al.  teach a killed PRRSV antigen and a modified-live PRRSV vaccine and a method of vaccinating a swine beneficially using binary ethylenimine, formaldeyde, betapropiolactone which destroys the pathogen’s ability to replicate, but keeps it “intact” so that the immune system can still recognize it.   The combination of references make claims obvious.
       Third.  Wu teach clearly teach methods and compositions against swine disease see the claims below:
   Claim  13. The immunogenic composition of claim 12, wherein the other microorganism is selected from the group consisting of porcine reproductive and respiratory syndrome virus (PRRS), porcine parvovirus (PPV), Mycoplasma hyopneumoniae, Haemophilus parasuis, Pasteurella multocida, Streptococcum suis, Actinobacillus pleuropneumoniae, Bordetella bronchiseptica, Salmonella choleraesuis, Erysipelothrix rhusiopathiae, leptospira bacteria, swine influenza virus, Escherichia coli antigen, porcine respiratory coronavirus, rotavirus, a pathogen causative of Aujesky's Disease, a pathogen causative of Swine Transmissible Gastroenteritis, and a second different strain of porcine circovirus.    Claim  14. The immunogenic composition of claim 13, wherein the second different strain of porcine circovirus is a type 2A or a type 2B circovirus.    Claim  15. An immunogenic composition comprising at least one isolated nucleic acid molecule of claim 6, and a pharmaceutically acceptable adjuvant.   Claim 20. A method of immunizing a pig against viral infection or postweaning multisystemic wasting syndrome (PMWS), or for preventing postweaning multisystemic wasting syndrome (PMWS) in a pig caused by a strain of PCV2, comprising administering to the pig an immunogenically effective amount of a composition comprising any one or more of the following: a) an immunogenically effective amount of the type 2 porcine circovirus of claim 1; b) a nucleic acid molecule encoding the type 2 porcine circovirus of a); c) an immunogenically effective amount of at least one protein isolated from the type 2 porcine circovirus of claim 1; or d) a nucleic acid molecule encoding at least one protein of c).    Claim 21. The method of claim 20, wherein the method further comprises administering an immunogenically effective amount of a second different immunogenic composition prior to, in conjunction with, or subsequent to, administering the type 2 porcine circovirus immunogenic composition.     Claim 22. The method of claim 21, wherein the second different immunogenic composition comprises an immunogenically effective amount of at least one other microorganism that is pathogenic to pigs, or at least one antigen obtained from said microorganism or a nucleic acid molecule encoding said antigen, wherein the microorganism is selected from the group consisting of porcine reproductive and respiratory syndrome virus (PRRS), porcine parvovirus (PPV), Mycoplasma hyopneumoniae, Haemophilus parasuis, Pasteurella multocida, Streptococcum suis, Actinobacillus pleuropneumoniae, Bordetella bronchiseptica, Salmonella choleraesuis, Erysipelothrix rhusiopathiae, leptospira bacteria, swine influenza virus, Escherichia coli antigen, porcine respiratory coronavirus, rotavirus, a pathogen causative of Aujesky's Disease, a pathogen causative of Swine Transmissible Gastroenteritis and a second different strain of porcine circovirus.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide a method of vaccinating a swine against a swine disease comprising an administration of an M. hyo antigen, a killed PRRSV antigen and a modified-live PRRSV antigen having the benefit of a prime-boost regimen to protect animals against a variety of swine pathogens.
         The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.  The rejection has been maintained.
Conclusion
12.      No claims are allowed.
 13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        June 17, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645